Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2220. VERLETTE GREEN v. WILMINGTON SAVINGS FUND
    SOCIETY.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Verlette Green appealed to the superior court, which
dismissed the appeal and entered a writ of possession in favor of plaintiff Wilmington
Savings Fund Society. Green then appealed directly to this Court. We lack
jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Because Green did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.